DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 17 November 2022, which has been entered and made of record.  Claims 1-2, 6, 10-11, 15 and 19-20 have been amended.  Claims 4 and 13 have been added or cancelled.  No Claim has been added or cancelled.  Claims 1-3, 5-12 and 14-20 are pending in the application.
	
	Response to Arguments
Applicant's arguments, with respect to Claim Interpretation to Claims 19-20, see p.6, filed on 17 November 2022 have been fully considered and are persuasive.  The previous Claim Interpretation to Claims 19-20 is withdrawn after Claims 19-20 being amended.
	
	
Applicant’s arguments, see p.6-10, filed on 17 November 2022, with respect to the rejection(s) of independent claim Claims 1/10/19/20 and their dependent claims under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended independent Claim(s) 1/10/19/20 is/are now rejected under 35 USC §103 as being unpatentable over Caviedes et al. (US 2016/0353058 A1) in view of Zavesky et al. (US 2020/0134298 A1), Hannuksela et al. (US 2018/0077210 A1) and Clements et al. (US 2018/0240275 A1). See detailed rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caviedes et al. (US 2016/0353058 A1) in view of Zavesky et al. (US 2020/0134298 A1), Hannuksela et al. (US 2018/0077210 A1) and Clements et al. (US 2018/0240275 A1). 
Regarding Claim 1, Caviedes teaches or suggests a method performed by a first terminal (Fig.3: 302) in a wireless ([0061]: The communication package 6 enables wireless and/or wired communications for the transfer of data to and from the computing device 100) communication system, the method comprising: 

    PNG
    media_image1.png
    469
    705
    media_image1.png
    Greyscale

identifying capabilities of at least one component device which is connected to the first terminal (Fig.7 and [0047]-[0048]: FIG. 7 is a more detailed hardware block diagram of a first 701, second 702, and possible additional devices 703 suitable for use in the interactions, operations and functions described above … As shown in this example, there is a primary image sensor 712 to capture high resolution images. This is augmented by a second lower resolution infrared image sensor 722 on one side of the primary sensor and a third lower resolution infrared image sensor 724 on the other side of the primary sensor.  The camera 712 is interpreted as the component device); 

    PNG
    media_image2.png
    635
    470
    media_image2.png
    Greyscale

establishing a session (Fig.5: 506: Video session establish) for the XR service ([0014]: More advanced visualization modes and special effects may also be added such as hiding or substituting backgrounds, adding content, providing, augmented reality effects, etc.) depending on the nature of the first terminal ([0042]: The video session may be established in any of a variety of different ways depending on the nature of the devices and the communication link and protocols between them); 
performing pre-processing on three-dimensional (3D) media data for the XR service that is acquired by the at least one component device ([0048]: The ISP may also provide compression, format conversion and other functions, depending on the particular implementation.  [0058]: The 3D video may be transmitted in any desired way, depending on the video quality and the communications interface. Broadcast and transmission standards have been established for 3D video. Alternatively, there is a 3DZ Tile format that provides some depth information with less data than genuine 3D video. The data may also be sent as 2D video plus metadata to carry the depth information. This requires even less data.  Caviedes teaches format conversion or using metadata in order to reduce size of data to be transmitted); and 
transmitting, to a second terminal, the pre-processed 3D media data ([0058]: he 3D video may be transmitted in any desired way, depending on the video quality and the communications interface. Broadcast and transmission standards have been established for 3D video. Alternatively, there is a 3DZ Tile format that provides some depth information with less data than genuine 3D video. The data may also be sent as 2D video plus metadata to carry the depth information. This requires even less data).
Caviedes does not explicitly recite establishing a session for the XR service based on the capabilities of the at least one component device.
However Zavesky, in the same field of endeavor, discloses In one example, AS 104 may establish a communication path such that media streams between device 131 and device 141 pass via AS 104, thereby allowing AS 104 to implement modifications to the visual content in accordance with the applicable configuration setting(s). The one or more configuration settings …, may be based upon the capabilities of devices of user 191 and/or user 192 being used for the visual communication session, …. As just one example, device 131 may provide information regarding the capabilities and capacities of device 131 and camera 132 to AS 104 in connection with a request to establish a visual communication session with device 141. AS 104 may send a notification of the request to device 141. Similarly, device 141 may provide information regarding the capabilities and capacities of device 141 and camera 142 to AS 104 in connection with a response to the request/notification to establish the visual communication session ([0039]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Zavesky into that of Caviedes and to establish a session for the XR service based on the capabilities of the at least one component device in order to provide proper XR service with best quality suitable to users.
Caviedes modified by Azyesky fails to disclose receiving, from the server, information of an entry point corresponding to the XR service; wherein the session for the XR service is associated with the entry point.
However Hannuksela discloses In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP. The content may be stored on the server in two parts: Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; …. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing media presentation, such as an HTTP-uniform resource locator (URL) of each Segment to make a GET Segment request. To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. ([0067].  Note DASH stands for Dynamic adaptive streaming over HTTP, see [0066]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hannuksela into that of Caviedes modfied by Zavesky and to add the limitation of receiving, from the server, information of an entry point corresponding to the XR service; wherein the session for the XR service is associated with the entry point for user terminals to obtain related multimedia contents as taught by Hannuksela.
Caviedes as modified fails to further disclose receiving, from a server, information indicating a list of extended reality (XR) services; determining, an XR service among the list of XR services.  However Clements discloses methods and systems for regulating the use of virtual reality environments provided to residents of controlled-environment facilities (Abstract).  Clements discloses providing virtual reality environment users a listing of virtual reality programs so that users who are inmates are able to select to join one of the available programs.  Therefore Clements teaches or suggests receiving, from a server, information indicating a list of extended reality (XR) services ([0050]: based on the virtual reality restrictions pertaining to the requesting inmate and the virtual reality programs currently running at the virtual reality server, or other virtual reality programs available at other virtual reality servers accessible by the inmate, a listing of the virtual reality programs that are presently available to an inmate are determined); determining, an XR service among the list of XR services ([0051]: If additional capacity is available, the inmate may be provided with the option of selection from joining a currently running virtual reality session or loading a new virtual reality session at the virtual reality server that received the inmate's request or another virtual reality server available to the inmate).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Clements into that of Caviedes as modified and to add the limitation of receiving, from a server, information indicating a list of extended reality (XR) services; determining, an XR service among the list of XR services in order to allow users to select one of XR services.

Regarding Claim 2, Caviedes as modified further discloses wherein a type of the session and a configuration of the session are identified based on the capabilities of at least one component device (Caviedes ([0042]: The video session may be established in any of a variety of different ways depending on the nature of the devices and the communication link and protocols between them.  Zavesky [0039]).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 3, Caviedes discloses wherein the pre-processing includes a format conversion ([0048]: The ISP may also provide compression, format conversion and other functions, depending on the particular implementation.  Also see [0058]).

Regarding Claim 5, Caviedes teaches or suggests wherein a format associated with the 3D media data is determined during the establishment of the session ([0048], [0058] and [0045]: According to the established video session device B sends 2D or 3D video to device A at 608).

Regarding Claim 6, Caviedes discloses wherein the XR service includes an XR call between the first terminal and the second terminal ([0014]: This renders the conference more appealing and gives a sense of being more real. More advanced visualization modes and special effects may also be added such as hiding or substituting backgrounds, adding content, providing, augmented reality effects, etc.  [0024]: In this way the devices support a two-way video conference).

Regarding Claim 7, Caviedes discloses wherein the pre-processed 3D media data is encoded before being transmitted to the second terminal ([0048]: The ISP may also provide compression, format conversion and other functions, depending on the particular implementation. [0062]: The cameras 32 are coupled to an image processing chip 3 to perform format conversion, coding and decoding, noise reduction and 3D mapping as described herein).

Regarding Claim 8, Caviedes discloses wherein the at least one component device includes a camera (Fig.1: camera 102 or Fig.7 Camera 112).

Regarding Claim 9, Caviedes discloses wherein the 3D media data is transmitted in real-time ([0069]: Some embodiments pertain to a method that includes synthesizing a two-dimensional (2D) video sequence in real time with a first view from a video image sequence with depth captured by a first device, providing the 2D video sequence with the first view to a second device in real time, receiving a command from the second device to change a view of the 2D video sequence as the video sequence is rendered, changing the view of the 2D video sequence as it is rendered to a 2D video sequence with a second view, and providing the 2D video sequence with the second view to the second device in real time).

Regarding Claim 10, Caviedes teaches or suggests a method performed by a second terminal (Fig.3: the third domain 306) in a wireless ([0061]: The communication package 6 enables wireless and/or wired communications for the transfer of data to and from the computing device 100) communication system, the method comprising: 

    PNG
    media_image1.png
    469
    705
    media_image1.png
    Greyscale

identifying capabilities of at least one component device which is connected to the second terminal (Fig.7 and [0047]-[0048]: FIG. 7 is a more detailed hardware block diagram of a first 701, second 702, and possible additional devices 703 suitable for use in the interactions, operations and functions described above … As shown in this example, there is a primary image sensor 712 to capture high resolution images. This is augmented by a second lower resolution infrared image sensor 722 on one side of the primary sensor and a third lower resolution infrared image sensor 724 on the other side of the primary sensor.  The camera 712 is interpreted as the component device.  Note since Caviedes discloses the system and method supports a two-way video conference, see [0024], it would have been obvious to a POSITA that the second terminal could be same equipped as the first terminal as shown in Fig.3); 

    PNG
    media_image2.png
    635
    470
    media_image2.png
    Greyscale

establishing a session (Fig.5: 506: Video session establish) for the XR service ([0014]: More advanced visualization modes and special effects may also be added such as hiding or substituting backgrounds, adding content, providing, augmented reality effects, etc.) depending on the nature of the first terminal ([0042]: The video session may be established in any of a variety of different ways depending on the nature of the devices and the communication link and protocols between them); 
receiving, from a first terminal, three-dimensional (3D) media data for the XR service ([0058]: The 3D video may be transmitted in any desired way, depending on the video quality and the communications interface. Also see Fig.3); 
performing post-processing on the 3D media data ([0062]: The cameras 32 are coupled to an image processing chip 3 to perform format conversion, coding and decoding, noise reduction and 3D mapping as described herein); and 
rendering the post-processed 3D media data on the second terminal (Fig.3).
Caviedes does not explicitly recite establishing a session for the XR service based on the capabilities of the at least one component device.
However Zavesky, in the same field of endeavor, discloses In one example, AS 104 may establish a communication path such that media streams between device 131 and device 141 pass via AS 104, thereby allowing AS 104 to implement modifications to the visual content in accordance with the applicable configuration setting(s). The one or more configuration settings may be user-specified, may be based upon the capabilities of devices of user 191 and/or user 192 being used for the visual communication session, …. As just one example, device 131 may provide information regarding the capabilities and capacities of device 131 and camera 132 to AS 104 in connection with a request to establish a visual communication session with device 141. AS 104 may send a notification of the request to device 141. Similarly, device 141 may provide information regarding the capabilities and capacities of device 141 and camera 142 to AS 104 in connection with a response to the request/notification to establish the visual communication session ([0039]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Zavesky into that of Caviedes and to establish a session for the XR service based on the capabilities of the at least one component device in order to provide proper XR service with best quality suitable to users.
Caviedes modified by Azyesky fails to disclose receiving, from the server, information of an entry point corresponding to the XR service; wherein the session for the XR service is associated with the entry point.
However Hannuksela discloses In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP. The content may be stored on the server in two parts: Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; …. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing media presentation, such as an HTTP-uniform resource locator (URL) of each Segment to make a GET Segment request. To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. ([0067]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hannuksela into that of Caviedes modfied by Zavesky and to add the limitation of receiving, from the server, information of an entry point corresponding to the XR service; wherein the session for the XR service is associated with the entry point for the first terminal to obtain related multimedia content as taught by Hannuksela.
Caviedes as modified fails to further disclose receiving, from a server, information indicating a list of extended reality (XR) services; determining, an XR service among the list of XR services.  However Clements teaches or suggests receiving, from a server, information indicating a list of extended reality (XR) services ([0050]: based on the virtual reality restrictions pertaining to the requesting inmate and the virtual reality programs currently running at the virtual reality server, or other virtual reality programs available at other virtual reality servers accessible by the inmate, a listing of the virtual reality programs that are presently available to an inmate are determined); determining, an XR service among the list of XR services ([0051]: If additional capacity is available, the inmate may be provided with the option of selection from joining a currently running virtual reality session or loading a new virtual reality session at the virtual reality server that received the inmate's request or another virtual reality server available to the inmate).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Clements into that of Caviedes as modified in order to allow users to select one of XR services.

Regarding Claim 11, Caviedes as modified further discloses wherein a type of the session and a configuration of the session are identified based on the capabilities of the at least one component device (Caviedes ([0042]: The video session may be established in any of a variety of different ways depending on the nature of the devices and the communication link and protocols between them.  Zayvesky [0039]).  The same reason to combine as taught in Claim 10 is incorporated herein.

Regarding Claim 12, Caviedes discloses wherein the post-processing includes a format conversion ([0048]: The ISP may also provide compression, format conversion and other functions, depending on the particular implementation and [0062]: The cameras 32 are coupled to an image processing chip 3 to perform format conversion, coding and decoding, noise reduction and 3D mapping as described herein).


Regarding Claim 14, Caviedes teaches or suggests wherein a format associated with the 3D media data is determined during the establishment of the session ([0048], [0058] and [0045]: According to the established video session device B sends 2D or 3D video to device A at 608).

Regarding Claim 15, Caviedes discloses wherein the XR service includes an XR call between the first terminal and the second terminal ([0014]: This renders the conference more appealing and gives a sense of being more real. More advanced visualization modes and special effects may also be added such as hiding or substituting backgrounds, adding content, providing, augmented reality effects, etc.  [0024]: In this way the devices support a two-way video conference).

Regarding Claim 16, Caviedes teaches or suggests wherein the post-processed 3D media data is decoded before the rendering ([0048]: The ISP may also provide compression, format conversion and other functions, depending on the particular implementation and [0062]: The cameras 32 are coupled to an image processing chip 3 to perform format conversion, coding and decoding, noise reduction and 3D mapping as described herein.  The Examiner takes Official Notices that before the effective filing date of the claimed invention, a skilled person would have recognized that encoding/decoding or compression/decompression usually runs in pair between sender and rendering follows decoding after receiving image data at a receiver side).

Regarding Claim 17, Caviedes discloses wherein the at least one component device includes a camera (Fig.1: camera 102 or Fig.7 Camera 112).

Regarding Claim 18, Caviedes discloses wherein the 3D media data is received in real-time ([0069]: Some embodiments pertain to a method that includes synthesizing a two-dimensional (2D) video sequence in real time with a first view from a video image sequence with depth captured by a first device, providing the 2D video sequence with the first view to a second device in real time, receiving a command from the second device to change a view of the 2D video sequence as the video sequence is rendered, changing the view of the 2D video sequence as it is rendered to a 2D video sequence with a second view, and providing the 2D video sequence with the second view to the second device in real time).

Regarding Claims 19 and 20, Claims 19 and 20 are in similar scopes to Claims 1 and 10 except in the format of “system”.  Caviedes as modified discloses a transceiver (Caviedes Fig.7: TX138 and RX 740.  Caviedes does not recite a transceiver.  However the Examiner takes Official Notice and Applicant does not traverse the examiner’s assertion of official notice therefore it is taken to be an admitted prior art that replacing a pair of TX and RX with a transceiver had been a known practice before the effective filing data) and a at least one processor (Caviedes Fig.7: ISP 716). Therefore the rejections to Claims 1 and 10 are also applied to Claims 19 and 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613